     Case 2:19-cr-00085-WBV-KWR Document 26 Filed 08/22/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                          CRIMINAL ACTION


VERSUS                                            NO. 19-85


CHRISTOPHER LORELL ROBERTS                        SECTION D(4)

                                    ORDER


      IT IS ORDERED that the above captioned matter is hereby referred to the

Criminal Duty Magistrate Judge for a hearing to determine counsel.


      New Orleans, Louisiana, this the 22nd day of August, 2019.


                                         ______________________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE
